Citation Nr: 1205822	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-10 161A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Centralized Fee Unit at the VA Medical Center in Salem, Virginia


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical treatment provided from May 26, 2004 through May 28, 2004 under 38 U.S.C.A. § 1725.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1955 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) from June 2004 and October 2005 determinations of the Department of Veterans Affairs (VA) Medical Center (MC) in Salisbury, North Carolina.  

This matter was previously before the Board in December 2010, when it was remanded for further development.  It has now returned to the Board for further appellate consideration.   


FINDING OF FACT

On February14, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U.R. POWELL  
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


